
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.24


        This exhibit amends the agreement between KBW, Inc. and the executive
that was included as an exhibit to KBW Inc.'s previously filed periodic reports
with the Securities and Exchange Commission. The agreement was amended as set
forth below in order to comply with certain technical requirements of
Section 409A of the Internal Revenue Code.


Amendment to
Amended and Restated Change of Control Agreement


        WHEREAS, KBW, Inc., a Delaware corporation (the "Company") and Mitchell
B. Kleinman (the "Executive") are parties to that certain Amended and Restated
Change of Control Agreement dated as of December 31, 2008 (the "Agreement");

        WHEREAS, the parties desire to amend the Agreement to clarify certain
payment terms (the "Amendment");

        RESOLVED, in consideration of the foregoing and other good and valuable
consideration, the Company and the Executive hereby agree to amend the Agreement
effective as of December 31, 2010 as follows. All capitalized terms used herein
which are not defined herein shall have the meanings given such terms in the
Agreement.

        1.     Section 5(a) of the Agreement is hereby amended by deleting the
section and substituting the following therefore:

        (a)    Good Reason; Other Than For Cause, Death or Disability.    If,
during the Employment Period, the Company terminates the Executive's employment
other than for Cause, death or Disability or the Executive terminates employment
for Good Reason:

        (1)   the Company shall pay to the Executive, in a lump sum in cash, the
aggregate of the following amounts:

        (A)  the sum of (i) the Executive's Annual Base Salary and any accrued
vacation pay through the Date of Termination, (ii) the Executive's Annual Bonus
for the fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs if such bonus has not been paid as of the Date of
Termination, and (iii) the Executive's business expenses that have not been
reimbursed by the Company as of the Date of Termination that were incurred by
the Executive prior to the Date of Termination in accordance with the applicable
Company policy (the sum of the amounts described in subclauses (i) through
(iii), the "Accrued Obligations"); provided, that notwithstanding the foregoing,
if the Executive has made an irrevocable election under any deferred
compensation arrangement subject to Section 409A of the Code to defer any
portion of the Annual Base Salary or Annual Bonus described in clause (i) or
clause (iii) above, then for all purposes of this Section 5 (including, without
limitation, Sections 5(b) through 5(d)), such deferral election, and the terms
of the applicable arrangement shall apply to the same portion of the amount
described in such clause (i) or clause (iii), and such portion shall not be
considered as part of the "Accrued Obligations" but shall instead be an "Other
Benefit" (as defined below);

        (B)  the product of (x) the higher of (I) the Recent Annual Bonus and
(II) the Annual Bonus paid or payable, including any bonus or portion thereof
that has been earned but deferred (and annualized for any fiscal year consisting
of less than 12 full months or during which the Executive was employed for less
than 12 full months), for the most recently completed fiscal year during the
Employment Period, if any (such higher amount, the "Highest Annual Bonus") and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination and the denominator of which is 365;
and

--------------------------------------------------------------------------------



        (C)  an amount equal to two and one-half times the sum of (1) the
Executive's Annual Base Salary, (2) the Highest Annual Bonus and (3) the
Company's contribution on behalf of the Executive to the Company's Profit
Sharing Retirement Plan (or successor plan) for the year ending immediately
prior to the plan year during which the Date of Termination occurs;

        (2)   for eighteen months after the Executive's Date of Termination, or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, but, to the extent required in order to comply with
Section 409A, in no event beyond the end of the second calendar year that begins
after the Executive's "separation from service" within the meaning of
section 409A (the applicable period hereinafter referred to as the "Benefit
Continuation Period"), the Company shall continue benefits to the Executive
and/or the Executive's family at least equal to, and at the after-tax same cost
to the Executive and/or the Executive's family, as those that would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 3(b)(4) if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their families; provided, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. The Executive's
entitlement to COBRA continuation coverage under Section 4980B of the Code
("COBRA Coverage") shall not be offset by the provision of benefits under this
Section 5(a)(2) and the period of COBRA Coverage shall commence at the end of
the Benefit Continuation Period. For purposes of determining eligibility (but
not the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the end of the Benefit Continuation
Period and to have retired on the last day of such period; and

        (3)   to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits (as defined in
Section 6).

The Company shall pay any amounts required by Section 5(a)(1)(C) in a lump sum
in cash, and commence the benefits required by Section 5(a)(2), on the sixtieth
(60th) day following the Date of Termination provided that Executive signs a
Separation and Release Agreement ("Release") in favor of the Company and its
affiliates in the form attached hereto as Exhibit A and the revocation period
provided for in such Release expires prior to the sixty (60) day period
following the Date of Termination. The Company shall pay or provide any amounts
or benefits required by Section 5(a)(1)(A) and (B) in a lump sum on the
thirtieth (30th) day following the Date of Termination.

Notwithstanding the foregoing provisions of this Section 5(a), to the extent
required in order to comply with Section 409A of the Code, cash amounts that
would otherwise be payable under this Section 5(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code ("Interest"), on the first business day after
the date that is six months following the Executive's "separation from service"
within the meaning of Section 409A of the Code.

        2.     The Separation and Release Agreement attached as Exhibit A to the
Agreement is hereby amended by deleting the last sentence of Paragraph 2 and
substituting the following therefore:

All obligations under this Agreement shall commence on the sixtieth (60th) day
after Employee's date of termination of employment, provided that the Severance
Payment shall not be or become payable to Employee if Employee either does not
sign and deliver this Agreement to KBW on or before the sixtieth (60th) day
after Employee's termination of

--------------------------------------------------------------------------------



employment, or Employee revokes this Agreement within the seven (7) calendar day
revocation period provided in paragraph 15, below.

        3.     Except as set forth in this Amendment, the Agreement shall remain
in effect as prior to the date hereof.

        In witness whereof, the Company and the Executive have entered into this
Amendment on the date set forth below.

KBW, INC.   Mitchell B. Kleinman
By:
 
/s/ ROBERT GIAMBRONE


--------------------------------------------------------------------------------


 
/s/ MITCHELL B. KLEINMAN  

--------------------------------------------------------------------------------

Title:   Executive Vice President   Date:   December 31, 2010 Date:  
December 31, 2010        

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.24



Amendment to Amended and Restated Change of Control Agreement
